UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17325 (Exact name of registrant as specified in its charter) Colorado 88-0218499 (State of Incorporation) (I.R.S. Employer Identification No.) 5444 Westheimer Road Suite1440 Houston, Texas 77056 (Address of principal executive offices, including zip code) (713) 626-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and, (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock, par value $0.0001 per share, outstanding as of January 31, 2012, was 737,518,835 TABLE OF CONTENTS ERHC ENERGY INC. Part I. Financial Information Page Item 1. Financial Statements 5 Unaudited Consolidated Balance Sheets at December 31, 2011 and September 30, 2011 5 Unaudited Consolidated Statements of Operations for the Three Months Ended December 31, 2011 and 2010, and for the period from inception, September 5, 1995 to December 31, 2011 6 Unaudited Consolidated Statements of Cash Flows for the Three months Ended December 31, 2011 and 2010, and for the period from inception, September 5, 1995 to December 31, 2011 8 Notes to Unaudited Consolidated Financial Statements 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 Part II. Other Information Item 1. Legal Proceedings 27 Item 6. Exhibits 28 Signatures 29 2 Table of Contents Forward-Looking Statements ERHC Energy Inc. (also referred to as “ERHC” or the “Company” and denoted by the use of the pronouns “we,” “our” and “us” as the case may be in this Report) or its representatives may, from time to time, make or incorporate by reference certain written or oral statements of historical fact, statementsthatinclude, but are not limited to, information concerning the Company’s possible or assumed future business activities and results of operations and statements about the following subjects: ● business strategy; ● growth opportunities; ● future development of concessions, exploitation of assets and other business operations; ● future market conditions and the effect of such conditions on the Company’s future activities or results of operations; ● future uses of and requirements for financial resources; ● interest rate and foreign exchange risk; ● future contractual obligations; ● outcomes of legal proceedings including, without limitation, the ongoing investigations of the Company; ● future operations outside the United States; ● competitive position; ● expected financial position; ● future cash flows; ● future liquidity and sufficiency of capital resources; ● future dividends; ● financing plans; ● tax planning; ● budgets for capital and other expenditures; ● plans and objectives of management; ● compliance with applicable laws; and, ● adequacy of insurance or indemnification. These types of statements and other forward-looking statements inherently are subject to a variety of assumptions, risks and uncertainties that could cause actual results, levels of activity, performance or achievements to differ materially from those expected, projected or expressed in forward-looking statements.These risks and uncertainties include, among others, the following: ● general economic and business conditions; ● worldwide demand for oil and natural gas; ● changes in foreign and domestic oil and gas exploration, development and production activity; ● oil and natural gas price fluctuations and related market expectations; ● termination, renegotiation or modification of existing contracts; ● the ability of the Organization of Petroleum Exporting Countries, commonly referred to as “OPEC”, to set and maintain production levels and pricing, and the level of production in non-OPEC countries; ● policies of the various governments regarding exploration and development of oil and gas reserves; ● advances in exploration and development technology; ● the political environment of oil-producing regions; ● political instability in the Democratic Republic of Săo Tomé and Príncipe (“DRSTP”), the Federal Republic of Nigeria and the Republic of Chad; ● casualty losses; ● competition; ● changes in foreign, political, social and economic conditions; ● risks of international operations, compliance with foreign laws and taxation policies and expropriation or nationalization of equipment and assets; ● risks of potential contractual liabilities; ● foreign exchange and currency fluctuations and regulations, and the inability to repatriate income or capital; ● risks of war, military operations, other armed hostilities, terrorist acts and embargoes; ● regulatory initiatives and compliance with governmental regulations; 3 Table of Contents ● compliance with tax laws and regulations; ● customer preferences; ● effects of litigation and governmental proceedings; ● cost, availability and adequacy of insurance; ● adequacy of the Company’s sources of liquidity; ● labor conditions and the availability of qualified personnel; and, ● various other matters, many of which are beyond the Company’s control. The risks and uncertainties included here are not exhaustive.Other sections of this report and the Company’s other filings with the U.S. Securities and Exchange Commission (“SEC”) include additional factors that could adversely affect the Company’s business, results of operations and financial performance.Given these risks and uncertainties, investors should not place undue reliance on our statements concerning future intent.Our statements included in this report speak only as of the date of this report.The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any of our statements to reflect any change in its expectations with regard to the statements or any change in events, conditions or circumstances on which any forward-looking statements are based. 4 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED BALANCE SHEETS December 31, September30, ASSETS Current assets: Cash and cash equivalents $ $ United States Treasury bills Investment in Exile Resources common stock Prepaid expenses and other Total current assets Oil and gas concession fees Furniture and equipment, net Restricted certificate of deposit - Deferred tax asset Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Total current liabilities Commitments and contingencies Shareholders' equity: Preferred stock, par value $0.0001; authorized 10,000,000 shares; none issued and outstanding - - Common stock, par value $0.0001; authorized 950,000,000 shares; issued and outstanding 738,933,854 shares Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, September 5, 1995 (Inception) to December 31, Costs and expenses: General and administrative $ $ $ Depreciation and depletion Gain on sale of partial interest in DRSTP concession - - ) Write-offs and abandonments - - Total costs and expenses ) ) ) Other income and (expenses): Interest income Gain (loss) from settlements - - Other income - - Interest expense - ) ) Provision for loss on deposits - - ) Gain (loss) on extinguishment of debt - - ) Total other income and (expenses), net ) Loss before benefit (provision) for income taxes ) ) ) Benefit (provision) for income taxes: Current - - ) Deferred - - Total benefit (provision) for income taxes - - ) Net loss $ ) $ $ ) Net loss per common share -basic and diluted $ ) $ ) Weighted average number of shares of common shares outstanding – basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE LOSS Three Months Ended December 31, September 5, 1995(Inception) to December 31, Net loss $ ) $ ) $ ) Other comprehensive loss on available for sale securities - - ) Other comprehensive loss $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements 7 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended December 31, September5, 1995(inception) to December 31, Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and depletion expense Provision for loss on deposits - - Write-offs and abandonments - - Deferred income taxes - - ) Compensatory stock options - - Gain from settlement - - ) Gain on sale of partial interest in DRSTP concession - - ) Amortization of beneficial conversion feature associated with convertible debt - - Amortization of deferred compensation - - Loss on extinguishment of debt - - Stock issued for services - - Stock issued for settlements - - Stock issued for officer bonuses Stock issued for interest and penalties on convertible debt - - Stock issued for board compensation - - Changes in operating assets and liabilities: Prepaid expenses and other current assets ) Accounts payable and other accrued liabilities ) ) ) Accrued retirement obligation - - Net cash used in operating activities ) ) ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 8 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended December 31, September5, 1995 (inception) to December31, Cash Flows From Investing Activities: Purchase of long-term investment - - ) Purchase of oil and gas concessions - - ) Proceeds from sale of partial interest in DRSTP concession - - Purchase of U.S. Treasury Bills and accrued interest $ ) $ ) $ ) Purchase of investment in marketable equity securities - - ) Purchase of restricted certificate of deposit - - ) Proceeds from sale of restricted certificate of deposit - Purchase of furniture and equipment - ) ) Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Proceeds from warrants exercised - - Proceeds from common stock, net of expenses - Proceeds from line of credit, related party - - Proceeds from non-convertible debt, related party - - Proceeds from convertible debt, related party - - Proceeds from sale of convertible debt - - Proceeds from bank borrowing - - Proceeds from stockholder loans - - Proceeds from stock subscription Receivable - - Repayment of shareholder loans - - ) Repayment of long-term debt - - ) Net cash provided by financing activities - Net increase (decrease) in cashand cash equivalents ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 9 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION AND BUSINESS ORGANIZATION The consolidated financial statements included herein, which have not been audited pursuant to the rules and regulations of the Securities and Exchange Commission, reflect all adjustments which, in the opinion of management, are necessary to present a fair statement of the results for the interim periods on a basis consistent with the annual audited financial statements.All such adjustments are of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the results to be expected for an entire year.Certain information, accounting policies and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been omitted pursuant to such rules and regulations, although ERHC Energy Inc. (“ERHC” or the “Company”) believes that the disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the Company’s audited financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011. Investment in available-for-sale securities The Company has investments in publicly-traded equity securities which are being held for an indefinite period of time and are classified as available-for-sale.These investments are recorded at fair value in accordance with provisions of Accounting Standards Codification (ASC) Topic 320 - Investments in Debt and Equity Securities. Any unrealized gains or losses are accounted for as a component of equity and is included accumulated other comprehensive income in the consolidated balance sheet. Any realized gains or losses on these securities are included in Other Income (Expense). NOTE 2 – FAIR VALUE OF FINANCIAL INSTRUMENTS The Company adopted new guidance as of October 1, 2008, related to the measurement of the fair value of certain of its financial assets required to be measured on a recurring basis. Under the new guidance, based on the observability of the inputs used in the valuation techniques, the Company is required to provide the following information according to the fair value hierarchy. The fair value hierarchy ranks the quality and reliability of the information used to determine fair values. Financial assets and liabilities carried at fair value will be classified and disclosed in one of the following three categories: ● Level 1 — Quoted prices in active markets for identical assets or liabilities. ● Level 2 — Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or, other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. ● Level 3 — Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Interest income on cash and cash equivalents is recognized as earned on the accrual basis. The following table summarizes financial assets and financial liabilities measured at fair value on a recurring basis as of December 31, 2011 and September 30, 2011, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: 10 Table of Contents December 31, 2011 Quoted Prices In an Active Market for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total United States Treasury bills $ $
